                                                  1   Lanning M. Trueb, ABA No. 8911083
                                                      JOHNSON BEARD & TRUEB, PC
                                                  2   330 L Street
                                                      Anchorage, Alaska 99501
                                                  3   Phone: 907.277.0161
                                                      Facsimile: 907.277.0164
                                                 4    E-mail: Lmtrueb@msn.com
                                                  5   Attorneys for Plaintiff
                                                 6                                  UNITED STATES DISTRICT COURT
                                                  7                          FOR THE DISTRICT OF ALASKA AT ANCHORAGE
                                                 8    MICHAEL FALLEUR,
                                                 9                                    Plaintiff,
                                                                                                           Case No. 3:19-cv-____________
                                                 10                     v.
JOHNSON BEARD & TRUEB, PC




                                                 11   ANTHONY WOOD,
                                                                                                           COMPLAINT FOR
                       ANCHORAGE, ALASKA 99501




                                                 12                                   Defendant.           NEGLIGENCE WITH
                         PHONE (907) 277-0161
                           FAX (907) 277-0164




                                                                                                           JURY DEMAND
                             330 L STREET




                                                 13

                                                 14          Plaintiff alleges as follows:
                                                 15
                                                                                               INTRODUCTION
                                                 16
                                                             1.         This is a straightforward case involving a maritime collision caused when
                                                 17
                                                      defendant’s vessel, the F/V OLY, t-boned plaintiff’s vessel, the F/V KRIAD II, at a high rate of
                                                 18
                                                      speed near the mouth of the Naknek River in Bristol Bay, Alaska. At the time of the collision,
                                                 19
                                                      the F/V OLY was traveling at an excessive speed, with the captain operating the vessel from the
                                                 20
                                                      fly bridge using two separate steering controls to operate two separate engines. Despite best
                                                 21
                                                      efforts, the F/V KRIAD II was unable to avoid being struck due to being boxed in by vessel
                                                 22
                                                      traffic and drift gill nets on its port side. The collision significantly damaged the F/V KRIAD II,
                                                 23
                                                      rendering it unseaworthy for the remainder of the fishing season. Through this lawsuit, plaintiff
                                                 24
                                                      Complaint
                                                 25   Falleur v. Wood                                                                      Page 1 of 4


                                                         Case 3:19-cv-00079-SLG Document 1 Filed 03/25/19 Page 1 of 4
                                                  1   seeks recovery of vessel repair costs and lost fishing revenue that he suffered as a result of
                                                  2   defendant’s negligence. Plaintiff herein demands a jury in this action.
                                                  3                                      JURISDICTION AND VENUE
                                                 4            1.        The Court has jurisdiction over this dispute pursuant to 28 U.S.C. § 1332, because
                                                  5   the amount in controversy, exclusive of interest and costs, exceeds $75,000 and the plaintiff and
                                                 6    defendant are citizens of different states.
                                                  7
                                                              2.        Venue in this district is proper under 28 U.S.C. § 1391 because the defendant’s
                                                 8
                                                      principle place of business and residency is within this district and the place of the collision
                                                 9
                                                      occurred in this district.
                                                 10
                                                                                                    PARTIES
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                              3.        Plaintiff Michael Falleur is an individual residing in Gearhart, Oregon. At all
                       ANCHORAGE, ALASKA 99501




                                                 12
                         PHONE (907) 277-0161




                                                      relevant times, Mr. Falleur is and was the sole owner of the commercial fishing vessel, F/V
                           FAX (907) 277-0164
                             330 L STREET




                                                 13
                                                      KRIAD II.
                                                 14
                                                              4.        Defendant Anthony Wood is an individual who, on information and belief, resides
                                                 15
                                                      in King Salmon, Alaska. At all relevant times, defendant Wood is and was the sole owner of the
                                                 16
                                                      commercial fishing vessel, F/V OLY.
                                                 17
                                                                                         FIRST CLAIM FOR RELIEF
                                                 18
                                                                                                (Negligence)

                                                 19
                                                              5.        In the summer of 2017, the F/V KRIAD II was working the Bristol Bay

                                                 20
                                                      commercial salmon fishery. On or about July 11, 2017, at approximately 7:30 p.m., the F/V

                                                 21   KRIAD was traveling south, just north of the mouth of the Naknek River, on its way to deliver

                                                 22   the day’s catch. At the time, the F/V KRIAD II was in a line of approximately ten vessels all

                                                 23   traveling in the same direction, and was flanked by drift gill nets on the port side.

                                                 24
                                                      Complaint
                                                 25   Falleur v. Wood                                                                         Page 2 of 4


                                                         Case 3:19-cv-00079-SLG Document 1 Filed 03/25/19 Page 2 of 4
                                                  1          6.         As the F/V KRIAD II approached the mouth of the river, the F/V OLY
                                                  2   approached from the west at an excessive speed.
                                                  3          7.         As the F/V OLY approached, the F/V KRIAD II was unable to adjust course due
                                                 4    to being boxed in on three sides by drift gill nets and other vessels traveling in the same
                                                  5   direction.
                                                 6           8.         Rather than adjust its course or slow down to allow the F/V KRIAD II to pass,
                                                  7
                                                      the F/V OLY continued traveling on a direct collision course at a high rate of speed.
                                                 8
                                                             9.         As it became clear that the F/V OLY was not going to adjust its speed or course,
                                                 9
                                                      plaintiff, who was captaining the F/V KRIAD II at the time, immediately increased his speed in
                                                 10
                                                      an unsuccessful attempt to avoid being struck.
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                             10.        Despite plaintiff’s efforts, the F/V OLY struck the F/V KRIAD II causing
                       ANCHORAGE, ALASKA 99501




                                                 12
                         PHONE (907) 277-0161




                                                      substantial damage.
                           FAX (907) 277-0164
                             330 L STREET




                                                 13
                                                             11.        At all material times, the master and crewman aboard the F/V OLY were
                                                 14
                                                      employees and/or agents of defendant.
                                                 15
                                                             12.        The collision of the two vessels was entirely the fault of the F/V OLY and its
                                                 16
                                                      master and crew because: (a) the F/V OLY was traveling at an excessive speed; (b) the F/V OLY
                                                 17
                                                      was traveling in a direction contrary to local custom and the flow of vessel traffic; (c) the captain
                                                 18
                                                      of the F/V OLY was negligently operating the vessel from the fly bridge using two separate
                                                 19
                                                      steering controls; and (d) the F/V OLY failed to make reasonable efforts to avoid the collision,
                                                 20
                                                      including reducing its speed or modifying its course, despite ample opportunity to do so.
                                                 21
                                                             13.        The collision caused significant damage to the F/V KRIAD II, including among
                                                 22
                                                      other things, hull damage above and below the water line near the stern of the vessel. Due to the
                                                 23

                                                 24
                                                      Complaint
                                                 25   Falleur v. Wood                                                                       Page 3 of 4


                                                         Case 3:19-cv-00079-SLG Document 1 Filed 03/25/19 Page 3 of 4
                                                  1   location and extent of the damage, the collision rendered the F/V KRIAD II unseaworthy for the
                                                  2   remainder of the fishing season.
                                                  3          14.        As a result of defendant’s negligence described above, plaintiff suffered vessel
                                                 4    repairs costs and related expenses, plus lost fishing revenue in an amount in excess of $140,000,
                                                  5   which will be specifically proven at trial.
                                                 6           15.        Plaintiff is entitled to recover his attorney’s fees pursuant to Alaska R. Civ. P. 82.
                                                  7
                                                             WHEREFORE, plaintiff prays that this Court award the following relief:
                                                 8
                                                             1.         For judgment in favor of plaintiff and against defendant;
                                                 9
                                                             2.         For plaintiff’s economic damages in the amount in excess of $140,000;
                                                 10
                                                             3.         For plaintiff’s costs, disbursements, and attorney’s fees incurred herein; and
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                             4.         For such other relief as the court deems just and proper.
                       ANCHORAGE, ALASKA 99501




                                                 12
                                                             DATED this 25th day of March, 2019.
                         PHONE (907) 277-0161
                           FAX (907) 277-0164
                             330 L STREET




                                                 13
                                                                                                       JOHNSON BEARD & TRUEB, PC
                                                                                                       Attorneys for Plaintiff
                                                 14
                                                                                                       /s/ Lanning M. Trueb
                                                 15
                                                                                                       Lanning M. Trueb, ABA #8911083
                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24
                                                      Complaint
                                                 25   Falleur v. Wood                                                                          Page 4 of 4


                                                         Case 3:19-cv-00079-SLG Document 1 Filed 03/25/19 Page 4 of 4
